  

Threshold Pharmaceuticals, Inc.

Stock Option Grant Notice

(2014 Equity Incentive Plan)

 

Option Grant

Non-Employee Director Compensation Policy

 

Threshold Pharmaceuticals, Inc. (the “Company”), pursuant to its 2014 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth in this notice, in
the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this notice and the Plan, the terms of the
Plan will control.

 

Optionholder: Date of Grant: Vesting Commencement Date: Number of Shares Subject
to Option: Exercise Price (Per Share): Total Exercise Price: Expiration Date:

 

Type of Grant: x  Nonstatutory Stock Option     Exercise Schedule:



x  Same as Vesting Schedule

    Vesting Schedule: [_________________]     Payment: By one or a combination
of the following items (described in the Option Agreement):         x By cash,
check, bank draft or money order payable to the Company   x Pursuant to a
Regulation T Program if the shares are publicly traded   x By delivery of
already-owned shares if the shares are publicly traded   x     If and only to
the extent this option is a Nonstatutory Stock Option, and subject to the
Company’s consent at the time of exercise, by a “net exercise” arrangement

 

 

 

  

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) equity awards
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) the Threshold Pharmaceuticals, Inc. Non-Employee Director Compensation
Policy or any other arrangement with the Company that would provide for vesting
acceleration of this option upon the terms and conditions set forth therein.

 

By accepting this option, Optionholder acknowledges having received and read
this Stock Option Grant Notice, the Option Agreement and the Plan and agrees to
all of the terms and conditions set forth in these documents. Furthermore, by
accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

Threshold Pharmaceuticals, Inc.   Optionholder:       By:             Signature
  Signature Title:                                 Date:                        
Date:                     

 

Attachments: Option Agreement, 2014 Equity Incentive Plan and Notice of Exercise

 

 

 

  



Threshold Pharmaceuticals, Inc.

2014 Equity Incentive Plan

 

Option Agreement

(Incentive Stock Option or Nonstatutory Stock Option)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Threshold Pharmaceuticals, Inc. (the “Company”) has granted you an
option under its 2014 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). This Option Agreement shall be deemed to be agreed to by the Company
and you upon the signing or electronically accepting by you of the Grant Notice
to which it is attached. If there is any conflict between the terms in this
Option Agreement and the Plan, the terms of the Plan will control. Capitalized
terms not explicitly defined in this Option Agreement or in the Grant Notice but
defined in the Plan will have the same definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.          Vesting. Subject to the provisions contained herein, your option
will vest as provided in your Grant Notice, subject to the potential
acceleration described below in this Section 1. Vesting will cease upon the
termination of your Continuous Service.

 

(a)          Fundamental Transaction. The provisions of this Section 1(a) and
not Section 9(c) of the Plan will apply to your option. In the event of a
Fundamental Transaction while you remain a member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (a
“Non-Employee Director”), the shares subject to your option at such time will
become automatically vested in full so that your option will, immediately prior
to the effective date of the Fundamental Transaction, become exercisable for all
of the shares of Common Stock subject to your option and may be exercised for
any or all of such vested shares. Immediately following the consummation of the
Fundamental Transaction, your option will terminate and cease to be outstanding,
except to the extent assumed by the successor corporation (or Affiliate
thereof). If your option is assumed in connection with the Fundamental
Transaction it will be appropriately adjusted, immediately after such
Fundamental Transaction, to apply to the number and class of securities which
would have been issuable to you in consummation of such Fundamental Transaction
had your option been exercised immediately prior to such Fundamental
Transaction. Appropriate adjustments will also be made to the exercise price
payable per share under your option, provided that the aggregate exercise price
payable for such securities will remain the same. To the extent the actual
holders of Common Stock receive cash consideration for their Common Stock in
consummation of the Fundamental Transaction, the successor corporation may, in
connection with the assumption of your outstanding option, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in such Fundamental
Transaction.

 

1

 

   

(b)          Change in Control. In the event of a Change in Control while you
remain a Non-Employee Director, the shares of Common Stock at the time subject
to your option that is outstanding, but not otherwise vested, will automatically
vest in full so that your option will, immediately prior to the effective date
of the Change in Control, become exercisable for all the shares of Common Stock
subject to your option as fully vested shares and may be exercised for any or
all of those vested shares. Your option will remain exercisable for such fully
vested shares until the Expiration Date indicated in your Grant Notice or sooner
termination of the option term in connection with a Change in Control.

 

2.          Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your option and your exercise price per share in your Grant
Notice will be adjusted for Capitalization Adjustments.

 

3.          Exercise Restriction for Non-Exempt Employees. If you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (that is, a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant,
even if you have already been an employee for more than six (6) months.
Consistent with the provisions of the Worker Economic Opportunity Act, you may
exercise your option as to any vested portion prior to such six (6) month
anniversary in the case of (i) your death or disability, (ii) a Fundamental
Transaction in which your option is not assumed, continued or substituted, (iii)
a Change in Control or (iv) your termination of Continuous Service on your
“retirement” (as defined in the Company’s benefit plans).

 

4.          Exercise prior to Vesting (“Early Exercise”). If permitted in your
Grant Notice (i.e., the “Exercise Schedule” indicates “Early Exercise
Permitted”) and subject to the provisions of your option, you may elect at any
time that is both (i) during the period of your Continuous Service and (ii)
during the term of your option, to exercise all or part of your option,
including the unvested portion of your option; provided, however, that:

 

(a)          a partial exercise of your option will be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;

 

(b)          any shares of Common Stock so purchased from installments that have
not vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

 

(c)          you will enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred; and

 

(d)          if your option is an Incentive Stock Option, then, to the extent
that the aggregate Fair Market Value (determined at the Date of Grant) of the
shares of Common Stock with respect to which your option plus all other
Incentive Stock Options you hold are exercisable for the first time by you
during any calendar year (under all plans of the Company and its Affiliates)
exceeds one hundred thousand dollars ($100,000), your option(s) or portions
thereof that exceed such limit (according to the order in which they were
granted) will be treated as Nonstatutory Stock Options.

 

2

 



 

5.          Method of Payment. You must pay the full amount of the exercise
price for the shares you wish to exercise. You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by your Grant Notice, which may include one or more of
the following:

 

(a)          Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds. This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.

 

(b)          Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

 

(c)          If this option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issued upon exercise of your option by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price. You must
pay any remaining balance of the aggregate exercise price not satisfied by the
“net exercise” in cash or other permitted form of payment. Shares of Common
Stock will no longer be outstanding under your option and will not be
exercisable thereafter if those shares (i) are used to pay the exercise price
pursuant to the “net exercise,” (ii) are delivered to you as a result of such
exercise, and (iii) are withheld to satisfy tax withholding obligations.

 

6.          Whole Shares. You may exercise your option only for whole shares of
Common Stock.

 

7.          Securities Law Compliance. In no event may you exercise your option
unless the shares of Common Stock issuable upon such exercise are then
registered under the Securities Act or, if not registered, the Company has
determined that your exercise and the issuance of the shares would be exempt
from the registration requirements of the Securities Act. The exercise of your
option also must comply with all other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and regulations
(including any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

 

3

 



 

8.          Term. You may not exercise your option before the Date of Grant or
after the expiration of the option’s term. The term of your option expires,
subject to the provisions of Section 5(h) of the Plan and the provisions of
Section 1(a) of this Option Agreement, upon the earliest of the following:

 

(a)          immediately upon the termination of your Continuous Service for
Cause;

 

(b)          three (3) months after the termination of your Continuous Service
for any reason other than Cause, your Disability or your death (except as
otherwise provided in Section 8(e) below); provided, however, that if during any
part of such three (3) month period your option is not exercisable solely
because of the condition set forth in the section above relating to “Securities
Law Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service; provided further, if
during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months (that need not be consecutive) after the termination of your
Continuous Service during which the sale of the Common Stock received upon
exercise of your option would not be in violation of the Company’s insider
trading policy. Notwithstanding the foregoing, if (i) you are a Non-Exempt
Employee, (ii) your Continuous Service terminates within six (6) months after
the Date of Grant, and (iii) you have vested in a portion of your option at the
time of your termination of Continuous Service, your option will not expire
until the earlier of (x) the later of (A) the date that is seven (7) months
after the Date of Grant, and (B) the date that is three (3) months (that need
not be consecutive) after the termination of your Continuous Service, and (y)
the Expiration Date;

 

(c)          three (3) months following the beginning of your leave of absence
(other than a personal or medical leave of absence approved by an authorized
representative of the Company with employment guaranteed upon return) (except as
otherwise provided in Section 8(e) below);

 

(d)          twelve (12) months after the termination of your Continuous Service
due to your Disability (except as otherwise provided in Section 8(e)) below;

 

(e)          eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

 

(f)          the Expiration Date indicated in your Grant Notice; or

 

(g)          the day before the tenth (10th) anniversary of the Date of Grant.

 

4

 



 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

 

9.          Exercise.

 

(a)          You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a written or electronic form designated
by the Company) or taking such other action as the Company may require together
with delivering the exercise price and any applicable withholding taxes to the
Company’s Secretary or to such other person as the Company may designate (such
as any broker designated by the Company to effect option exercises) during
regular business hours, together with such additional documents as the Company
may then require.

 

(b)          By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)          If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen (15)
days after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
Date of Grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

 

10.         Transferability. Except as otherwise provided in this Section 10,
your option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

 

(a)          Certain Trusts. Upon receiving written permission from the Board or
its duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

 

5

 



  

(b)          Domestic Relations Orders. Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your option pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this option with
the Company prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order or marital settlement agreement. If this option is
an Incentive Stock Option, this option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

  

(c)          Beneficiary Designation. Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

 

11.         Option not a Service Contract. Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

12.         Withholding Obligations.

 

(a)          At the time you exercise your option, in whole or in part, and at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “same day sale”
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board to the extent permitted by the Company), any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with the exercise of
your option.

 

(b)          If this option is a Nonstatutory Stock Option, then upon your
request and subject to approval by the Company, and compliance with any
applicable legal conditions or restrictions, the Company may withhold from fully
vested shares of Common Stock otherwise issuable to you upon the exercise of
your option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of your option as a liability for
financial accounting purposes). If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Common Stock acquired upon
such exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.

 

6

 



 

(c)          You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company will have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein, if applicable, unless such obligations are satisfied.

 

13.         Tax Consequences. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You will not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

 

14.         Notices. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

15.         Governing Plan Document. Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. If there is any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan will control. In addition, your
option (and any compensation paid or shares issued under your option) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

 

16.         Other Documents. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

7

 



 

17.         Arbitration. All disputes, claims, or causes of action, in law or
equity, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement and the Plan will be finally resolved pursuant
to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent
permitted by law, by final, binding and confidential arbitration in accordance
with the then existing rules of the American Arbitration Association. The
arbitration will be conducted in the county in Santa Clara County, California.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction over it; provided that nothing in this Agreement shall
prevent either party from applying to a court of competent jurisdiction to
obtain temporary relief pending resolution of the dispute through arbitration.

 

18.         Effect on Other Employee Benefit Plans. The value of this option
will not be included as compensation, earnings, salaries, or other similar terms
used when calculating your benefits under any employee benefit plan sponsored by
the Company or any Affiliate, except as such plan otherwise expressly provides.
The Company expressly reserves its rights to amend, modify, or terminate any of
the Company’s or any Affiliate’s employee benefit plans.

 

19.         Voting Rights. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

 

20.         Severability. If all or any part of this Option Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of this
Option Agreement or the Plan not declared to be unlawful or invalid. Any Section
of this Option Agreement (or part of such a Section) so declared to be unlawful
or invalid shall, if possible, be construed in a manner which will give effect
to the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

21.         Miscellaneous.

 

(a)          The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b)          You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your option.

 

(c)          You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

  

8

 



 

(d)          This Option Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

(e)          All obligations of the Company under the Plan and this Option
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

 

* * *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

9

